Citation Nr: 0023621	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral ear 
disorders, to include perforated eardrums and hearing loss.

2.  Entitlement to service connection for a bilateral hand 
and bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to August 1945.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  There is no medical evidence of record relating the 
veteran's currently diagnosed bilateral ear disorders to his 
period of active to service, or to any in-service acoustic 
trauma. 

2.  There is no medical evidence of record relating the 
veteran's currently diagnosed bilateral hand and foot 
disorder to his period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral ear disorders, to include perforated eardrums 
and hearing loss, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a bilateral hand and foot disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral ear disorders, including perforated 
ear drums and hearing loss and service connection for a 
bilateral hand and foot disorder.  A veteran is entitled to 
service connection for a disability resulting from disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

A veteran, however, must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

Entitlement to bilateral ear disorders, to include perforated 
eardrums and hearing loss.

The veteran alleges that he has several bilateral ear 
disorders, including perforated ear drums and hearing loss as 
a result of being exposed to acoustic trauma while flying in 
B-24 bombers during World War II.  

The veteran's service medical records are negative for 
complaints of, or treatment for ear disorders of any kind.  
Specifically, a May 1943 induction examination, an interim 
May 1945 examination report, and an August 1945 separation 
examination report all reflect that the veteran's hearing was 
within normal limits (15/15 right and 15/15 left).  
Additionally, there is no evidence of record to show that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the veteran's discharge from service.  

Post-service medical records show that the veteran was 
afforded a VA audiological examination in October 1997.  At 
that time, he reported a history of noise exposure during 
service, and middle ear disorders ranging from infections to 
undergoing middle ear surgery.  During the examination, the 
veteran reported experiencing occasional tinnitus, which he 
described as annoying, but indicated that it did not have a 
significant effect on daily living.  Tinnitus was not present 
at the time of the examination.  After conducting 
audiological testing, the examiner diagnosed the veteran with 
bilateral, mild to severe sloping hearing loss with excellent 
speech recognition.  The examiner also stated that acoustic 
immitance results were consistent with the veteran's history 
of middle ear pathology.

VA outpatient treatment records show that the veteran 
underwent audiological testing in July 1997 due to complaints 
of vertigo and a history of a motor vehicle accident.  The 
veteran reported that his dizziness had resolved, but that he 
experienced earaches with the occasional sensation of 
fullness as well as also experiencing tinnitus.  The veteran 
was diagnosed with mild to profound sensorineural hearing 
loss.  The veteran was fitted for hearing aids in May 1998.  
In July 1998, the veteran underwent a repeat audiogram.  He 
was shown to have stable hearing levels.  

During a March 1999 hearing held at the RO, the veteran 
testified that he developed problems with his ears while 
flying approximately 52 combat missions during service.  He 
indicated that his ears would become infected, he had ear 
pain and his ears would drain.  He testified that he was 
given oral medication and that occasionally he was unable to 
participate in flights due to ear pain.  The veteran 
indicated that the first time he was afforded an audiogram 
was in approximately 1950.  Thereafter, the veteran sought 
ongoing treatment for his ear complaints.  Specifically, the 
veteran testified to receiving treatment from several 
physicians who are now either no longer in practice or are 
deceased.  The veteran also testified that he has 
intermittent tinnitus. 

In June 2000, the veteran submitted a statement and 
photograph of his service awards, along with a waiver of RO 
consideration pursuant to 38 C.F.R. § 20.1304(a) (1999).  In 
this statement, the veteran reports that he was not afforded 
a hearing examination upon his return to the United States 
from his overseas duty, and that his ear disorders originated 
in service as a result of his combat flying.  Additionally, 
the veteran indicates that he underwent surgery to have his 
eardrum repaired after his discharge from service and that he 
has had difficulty with his ears since his separation from 
service. 

The Board finds that the veteran has not provided any medical 
evidence relating his currently diagnosed hearing loss or 
history of perforated eardrums and surgery with his period of 
active service, or to any acoustic trauma in service.  The 
service medical records contain no complaints or findings 
regarding any ear disorders and the evidence of record does 
not establish a diagnosis of hearing loss until October 1997, 
approximately 52 years following discharge from active duty.  
The veteran failed to submit treatment records documenting 
post-service treatment, although he testified to receiving 
treatment for his ears since approximately 1950.  While the 
Board accepts that the veteran was exposed to aircraft noise 
during active service, absent a medical opinion relating the 
present hearing loss to that specific noise exposure, the 
claim is not well grounded.  Finally, the veteran's opinion 
as to the etiology of his bilateral hearing loss is 
insufficient to meet the nexus requirement because, as a lay 
person, he is not competent to offer such an opinion. Brewer 
v. West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Even though the veteran testified to 
the possible existence of medical records documenting 
treatment for his ears after service, the United States Court 
of Appeals for Veterans Claims (the Court) has held that the 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Therefore, the VA is under no obligation to assist the 
veteran in obtaining these records.  Based on a review of the 
record, the Board concludes that the veteran's claim of 
entitlement to service connection for ear disorders to 
include hearing loss and perforated eardrums must be denied.  
Should the veteran obtain evidence that he believes will well 
ground his claim, he may request that the RO again consider 
his claim for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).




Entitlement to service connection for a bilateral hand and 
foot disorder.

The veteran also claims entitlement to service connection for 
a bilateral hand and foot disorder.  The available medical 
evidence does not show that a bilateral hand and foot 
disorder manifested during service. 

Post-service VA treatment records dated from February 1985 to 
July 1998 show that the veteran was seen on several occasions 
for complaints of poor circulation associated with cold feet 
and severe cramps in his legs.  In October 1997, the veteran 
was diagnosed with bilateral arterial insufficiency and in 
November 1997, a VA physician opined that the veteran was 
suffering severe claudication and should undergo angiographic 
evaluation in order to prevent significant loss of blood flow 
to his legs and feet. 

A December 1997 VA examination report shows that the veteran 
presented with complaints of pain in his calves and 
complaints of decreased sensation in his lower extremities.  
He also complained of his fingers and toes being cold.  Based 
on these complaints and a physical examination, the examiner 
diagnosed the veteran with first degree bilateral pes planus, 
onychomycosis and severe peripheral vascular disease of the 
lower extremities and mild peripheral vascular disease in the 
hands.  
During a January 1998 VA psychiatric examination, the veteran 
reported undergoing vascular surgery for poor circulation in 
1997.  Significantly, none of the VA treatment records 
clearly identifies an etiology for the veteran's hand and 
foot disorder.   

As with his claim of entitlement to service connection for 
bilateral ear disorders, the Board finds that the veteran has 
not provided any medical evidence relating his currently 
diagnosed bilateral hand and foot disorder to his period of 
active service.  As such, the veteran's claim is not well 
grounded.  Again, while the veteran may believe that his 
bilateral hand and foot disorder is related to his period of 
active service, his opinion is insufficient to meet the nexus 
requirement because, as a lay person, he is not competent to 
offer such an opinion.  Brewer, 11 Vet. App. 228; Espiritu, 2 
Vet. App. 492.  Accordingly, service connection for a 
bilateral hand and foot disorder must be denied.  Should the 
veteran obtain evidence that he believes will well ground his 
claim for service connection for a bilateral hand and foot 
disorder, he may request that the RO again consider his claim 
for service connection.  McKnight, 131 F.3d at 1485.


ORDER

Entitlement to service connection for bilateral ear 
disorders, to include perforated eardrums and hearing loss is 
denied.

Entitlement to service connection for a bilateral hand and 
foot disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

